Montgomery App. Nos. 16606 and 16612. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County. Upon consideration of appellees’ motion for an order to the court of appeals to certify and transmit a supplemental record,
IT IS ORDERED by the court that the motion for an order of the court of appeals to certify and transmit a supplemental record be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the Court of Appeals for Montgomery County transmit the supplemental record of proceedings occurring since the previous transmittal of the record to this court within ten days of the date of this entry.